Citation Nr: 0212976	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-00 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1950 
to November 1970.  The veteran died in March 1998.  The 
surviving spouse is the appellant.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision from the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
cause of the veteran's death.  

The February 2001 Board decision remanded the case to obtain 
additional medical records and a VA medical opinion.  This 
matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran died in March 1998; the March 1998 autopsy 
report states that the cause of death was congestive heart 
failure with evidence of recent infarction, with end-stage 
cirrhosis being an important contributing factor, and the 
March 1998 death certificate lists the immediate cause of 
death as adult respiratory distress syndrome and antecedent 
causes of death as pneumonia due to or as a consequence of 
acute renal insufficiency due to or as a consequence of liver 
failure.  

2.  During the veteran's lifetime, the only service-connected 
disability was bilateral hearing loss.  

3.  The medical evidence does not include a nexus opinion 
relating any of the causes of death listed on the March 1998 
autopsy report and death certificate to bilateral hearing 
loss or active service.  

CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the appellant

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the appellant in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  In this case, the RO obtained the 
available service medical records and medical records from 
the identified health care providers.  In May 2001, the Salt 
Lake City, Utah, VA Medical Center confirmed that all of the 
veteran's VA medical records had been forwarded to the claims 
folder, and a private local hospital confirmed that a 
thorough search of their files failed to reveal any records 
under the veteran's name.  The appellant received a VA review 
of the claims folder and medical opinion in April 2002.  She 
and the veteran's two sons filed several lay statements with 
the RO, and the appellant declined the opportunity for a 
hearing before the Board.  The RO's July 1999, March 2001, 
May 2001, and August 2002 letters to the appellant, the May 
1998, July 1998, and September 1999 rating decisions, the 
December 1999, February 2002, and March 2002 statements of 
the case, and the February 2001 Board remand informed the 
appellant of the applicable laws and regulations, including 
provisions of The Veterans Claims Assistance Act of 2000, and 
of the evidence needed to substantiate the claim.  Since the 
appellant was informed of the applicable laws and regulations 
and of the evidence needed to substantiate the claim and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist and inform the appellant.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Cause of death

The medical evidence shows that the veteran had a current 
disability when he died in March 1998.  A valid claim 
requires proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The March 1998 
autopsy report states that the cause of death was congestive 
heart failure with evidence of recent infarction, with end-
stage cirrhosis being an important contributing factor, and 
the March 1998 death certificate lists the immediate cause of 
death as adult respiratory distress syndrome and antecedent 
causes of death as pneumonia due to or as a consequence of 
acute renal insufficiency due to or as a consequence of liver 
failure.  

In order to establish service connection for cause of the 
veteran's death, the appellant must show that a service-
connected disability was the principal or contributory cause 
of the veteran's death.  38 C.F.R. § 3.312(a) (2001).  To 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2001).  In order 
to constitute the contributory cause of death it must be 
shown that a service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. 3.312(c)(1) (2001).  

In this case, the March 1998 autopsy report and certificate 
of death established that congestive heart failure, 
myocardial infarction, end-stage cirrhosis, adult respiratory 
distress syndrome, pneumonia, acute renal insufficiency, and 
liver failure were the principal or contributory causes of 
death.  It was left to the appellant to show that one or more 
of these disabilities was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  
Therefore, the Board will consider whether any of these 
disabilities warrants service connection under four possible 
theories.  


Direct service connection

Direct service connection cannot be granted because the 
medical evidence shows no in-service diagnosis or treatment 
of congestive heart failure, myocardial infarction, end-stage 
cirrhosis, adult respiratory distress syndrome, pneumonia, 
acute renal insufficiency, or liver failure, and includes no 
nexus opinion relating any of these disabilities to active 
service.  To establish service connection on a direct basis, 
the appellant must present medical evidence of current 
disability, of in-service incurrence or aggravation of a 
disease or injury, and of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service medical records show that the veteran's health was 
normal at the September 1970 induction examination and at the 
October 1952 reenlistment examination.  Although he 
complained of left chest pain while lifting in November 1962, 
his chest x-ray was negative, and the diagnosis was muscle 
strain.  The examiner stated that the veteran's heart was 
normal, and an electrocardiogram was normal except for sinus 
tachycardia.  The veteran reported feeling better the next 
day and returned to duty.  His health was normal at the 
January 1963 reenlistment examination although he reported a 
history of chest pain, and his heart and lungs were within 
normal limits in September 1964.  The veteran health was 
normal at the March 1969 enlistment examination.  At the 
February 1970 retirement examination, the chest x-ray was 
clear and the veteran's health was normal except for hearing 
loss, scalp cyst, dental work, and swollen feet.  The August 
1970 electrocardiogram was normal.  When the veteran 
developed fever in September 1970, there was no jaundice, and 
the veteran had no history of malaria, renal disability, or 
hepatitis.  The diagnosis was febrile illness of unknown 
etiology and rule out typhus and malaria.  While a document 
filed in October 1999 purported to show private diagnosis and 
treatment of hepatitis C in September 1968, a February 2002 
VA doctor found the document of questionable origin because 
it was typed and included no letterhead information or 
signature.  The reviewer concluded that the document could 
not have been genuine because the virus that causes hepatitis 
C was not identified and named until 1989.

Without a nexus opinion relating congestive heart failure, 
myocardial infarction, end-stage cirrhosis, adult respiratory 
distress syndrome, pneumonia, acute renal insufficiency, or 
liver failure to active service, service connection must 
fail.  The February 1973 VA examiner defined the veteran's 
cirrhosis as Laennec's cirrhosis and related it to 
nonservice-connected alcoholism and exposure to toxic 
chemicals in the veteran's post-service occupation as an 
exterminator inspector.  The March 1998 autopsy examiner also 
related the 1973 diagnosis of Laennec's cirrhosis to 
alcoholism.  The May 1987, November 1987, and July 1997 VA 
examiners attributed advanced cirrhosis of the liver to 
nonservice-connected alcohol abuse.  The August 1975 VA 
examiner stated that the etiology of the current acute 
pulmonary failure was unknown, and the November 1987 VA 
examiner related pneumonia to alcohol abuse.  The May 1977 VA 
examiner attributed abnormal liver function tests to 
nonservice-connected alcoholic cirrhosis, and the November 
1978 VA examiner attributed hepatitis to nonservice-connected 
alcoholism and stated that renal insufficiency had 
undetermined etiology.  Even though the February 2002 
examiner thought that alcoholism might have developed during 
service, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or the result of his abuse of alcohol or 
drugs.   38 C.F.R. § 3.301(a) (2001).  

Finally, although hepatitis was not listed on the March 1998 
autopsy report or death certificate as a principal or 
contributory cause of death, the appellant and the veteran's 
sons insist that the veteran incurred hepatitis in service 
around the time of his brother's funeral and that hepatitis 
eventually caused the veteran's death.  Unfortunately, they 
have presented no evidence of having medical training, and as 
lay persons, they are not competent to make a medical 
diagnosis or to render a medical opinion relating a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's cause of death is 
related to a disease or injury incurred during service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Even if 
hepatitis had been listed as a cause of death in March 1998, 
which it was not, the November 1978 VA examiner opined that 
nonservice-connected alcoholism caused the veteran's 
hepatitis.  The May 1983 and November 1987 VA examiners also 
related dementia and memory problems to chronic alcoholism.  
Direct service connection is not warranted for the veteran's 
disabilities, which were all related by medical professionals 
to alcoholism or exposure to chemicals at a post-service job 
or determined to have unknown etiology.  


Secondary service connection

Service connection on a secondary basis is not supported by 
the evidence.  To establish service connection on a secondary 
basis, the appellant must present medical evidence that the 
immediate and/or contributory causes of death were 
proximately due to or the result of a service-connected 
disability.  If service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a) (2001).  Bilateral hearing loss was the only 
disability for which service connection was in effect during 
the veteran's lifetime, but the claims folder includes no 
nexus opinion stating that congestive heart failure, 
myocardial infarction, end-stage cirrhosis, adult respiratory 
distress syndrome, pneumonia, acute renal insufficiency, or 
liver failure is proximately due to service-connected 
bilateral hearing loss.  Examiners related cirrhosis, 
abnormal liver function tests, hepatitis, renal 
insufficiency, and dementia to nonservice-connected 
alcoholism or exposure to chemicals at a post-service job or 
could not determine an etiology.  


Presumptive service connection for chronic disability

The Board will now consider whether presumptive service 
connection is in order for a chronic disease.  When a veteran 
served for at least 90 days during a period of war, such as 
this veteran did during the Korean Conflict and the Vietnam 
Era, a chronic disease shall be granted presumptive service 
connection, although not otherwise established as incurred in 
service if it was manifested to a compensable degree within 
one year from the date of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Presumptive service connection for a chronic disease cannot 
be established because all chronic diseases found in the 
record manifested more than two years after the veteran's 
September 1970 separation from service.  Cirrhosis, defined 
as Laennec's cirrhosis, first manifested in February 1973 and 
was not considered to be end-stage liver disease until March 
1994.  Acute renal failure first appeared in August 1975, and 
renal insufficiency appeared in November 1978.  Congestive 
heart failure and anemia first manifested in November 1978.  
Chronic obstructive pulmonary disease first appeared in 
February 1973, and acute pulmonary failure first appeared in 
August 1975.  Adult respiratory disease syndrome was first 
diagnosed at the March 1998 autopsy.  Probable pneumonia 
appeared in March 1982, and pneumonia appeared in May 1983.  
Cognitive deficits first manifested in August 1975.  The 
first credible diagnosis of hepatitis appeared in 1978, over 
eight years after service.  While the document filed in 
October 1999 purported to show diagnosis and treatment of 
hepatitis C in September 1968, the document was not genuine 
because the virus that causes hepatitis C was not identified 
and named until 1989.  Hepatitis obviously manifested more 
than one year after service because it manifested in 1978.  
Presumptive service connection for chronic disease is 
therefore not warranted.  


Presumptive service connection for disease associated with 
exposure to herbicides

The Board will now consider the appellant's assertion that 
the veteran was exposed to Agent Orange in Vietnam and that 
he incurred a disease associated with exposure to herbicides 
that contributed to his death.  

Service connection cannot be granted under this theory 
because scientific evidence proves that the veteran was not 
exposed to herbicides in service.  Regulations state that 
service connection shall be granted for non-Hodgkin's 
lymphoma, certain types of soft-tissue sarcoma, chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, porphyria cutanea tarda, respiratory cancers, 
multiple myeloma, and diabetes mellitus Type 2 manifested to 
the requisite degree in a veteran who served in the Republic 
of Vietnam during the period from January 9, 1962 to May 7, 
1975.  The veteran is presumed to have been exposed during 
such service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f). 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  

Form DD 214 shows that the veteran earned numerous 
commendations and medals for honorable service during the 
Vietnam Era, which included one year of overseas service in 
the Pacific region.  Although he may have been in Vietnam 
during that year, affirmative evidence proves that he was not 
exposed to herbicide agents.  A May 1998 dioxin assay 
analysis by an environmental toxicologist states that the 
concentration of 2,3,7,8-TCDD, which was an impurity in some 
of the Agent Orange used in Vietnam, was determined to be 
less than 5 parts per trillion (ppt) in the veteran at the 
March 1998 autopsy.  For comparison, in a study of Vietnam 
Era veterans, the average for non-Vietnam veterans was 4 ppt, 
while Vietnam veterans with known exposures to Agent Orange 
were found to be in the range of 50-100 ppt with some 
individuals having even higher levels.  

Although the July 1997 VA examiner may have attributed the 
veteran's end-stage liver disease to alcohol abuse and 
possibly to Agent Orange exposure, the May 1998 dioxin assay 
analysis conclusively shows that exposure to herbicides could 
not have caused the veteran's end-stage liver disease.  The 
VA physician who reviewed the claims folder in February 2002 
also ruled out Agent Orange as the cause of the veteran's 
death because such low levels of dioxin were found on 
autopsy.  Even if elevated levels of dioxin had been found, 
which they were not, cirrhosis is not included in the list of 
diseases associated with exposure to herbicides.  Presumptive 
service connection is not warranted for the veteran's alleged 
exposure to Agent Orange.  

The overwhelming evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2001); Gilbert v. 
Derwinski, 1  Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

